Appeal from a decision and award of the Workmen’s Compensation Board. Claimant is the mother of the decedent and has received an award of death benefits. The question involved is her dependency. Decedent was twenty-nine years old, unmarried, and lived with both his parents — claimant and his father. He worked about nine months of the year prior to his death. The record strongly indicates that the husband supported claimant. He was earning some $70 a week take-home pay. This was devoted to family purposes. The claimant’s testimony of the support furnished her by the deceased is vague and general. She was unable to remember what money her son gave her except that he “ always gave me money ”. During a particular three weeks while she was in Ellenville she said he did “ all my shopping and paid for everything ” and “ has always paid for my food and stuff ”. This record does not make a fair showing of the extent of her dependency, if any; and certainly it was not a major dependency in view of the support given the claimant by her husband. Award reversed and claim remitted to the Workmen’s Compensation Board for its further proceedings, with costs to appellants against the Workmen’s Compensation Board. Foster, P. J., Bergan, Coon and Imrie, JJ., concur.